Exhibit Central Illinois Public Service Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 3 Months Ended Year Ended March 31, December 31, 2008 2007 Net income from continuing operations $ 2,899 $ 16,535 Add- Taxes based on income 1,135 9,322 Net income before income taxes 4,034 25,857 Add- fixed charges: Interest on long term debt(1) 6,741 36,670 Estimated interest cost within rental expense 90 899 Amortization of net debt premium, discount, and expenses 256 1,105 Total fixed charges 7,087 38,674 Earnings available for fixed charges 11,121 64,531 Ratio of earnings to fixed charges 1.56 1.66 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 628 2,512 Adjustment to pre-tax basis 246 1,416 874 3,928 Combined fixed charges and preferred stock dividend requirements $ 7,961 $ 42,602 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 1.39 1.51 (1)Includes FIN 48 interest expense
